PER CURIAM.
The Petitions for Writ of Certiorari filed in these cases have been consolidated by the court and are denied. One of the lower court’s stated reasons for reversing the order of the commission was that the findings of fact upon which the commission’s order was based were unsupported by substantial competent evidence. The commission’s order found as fact that, in connection with its permit application, Lil’ Champ claimed that the subject facility would have sales volumes of both convenience goods and gasoline similar to its other store locations. The commission found that such data established that the planned facility would not meet the definition of a “service station” as defined in the applicable zoning ordinance.
Given this court’s narrow scope of review of lower court decisions in such eases, there is no basis for issuance of the writ. Education Dev. Ctr. v. City of West Palm Beach Zoning Bd. of Appeals, 541 So.2d 106 (Fla.1989). As noted by the lower court, if respondent does not use the building in accordance with applicable zoning ordinances, petitioners1 will have an adequate remedy.
PETITION DENIED.
GOSHORN, GRIFFIN and THOMPSON, JJ., concur.

. The standing of petitioners, White and Smith, has not been addressed.